 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDDel BonisSand & Gravel Co. and Peter J. Ricci. Case1-CA-10934July 12, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn April 20, 1976, Administrative Law Judge Lo-wellGoerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Del Bonis Sand & GravelCo., Cranston, Rhode Island, its officers, agents, suc-cessors, and assigns, shall take the action set forth insaid recommended Order.iThe Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicy notto over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDryWall Products,Inc,91NLRB 544 (1950),enfd188 F 2d 362 (C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASE1976, charging that the Respondent by its sales manager,Albert G. Panllo, threatened an employee with dischargeunless that employee gave up his claim against Respondentfor backpay and refused to accept his appointment as shopsteward.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.The case came on for hearing at Providence, Rhode Is-land, on February 24, 1976. Each party was afforded a fullopportunity to be heard, to call, examine, and cross-exam-ine witnesses, to argue orally on the record, to submit pro-posed findings of fact and conclusions, and to file briefs.All briefs have been carefully considered.FINDINGS OFFACT,'CONCLUSIONS AND REASONS THEREFORITHEBUSINESSOF THE RESPONDENTRespondent is and has been at all times material a cor-poration duly organized under and existing by virtue of thelaws of the State of Rhode Island.At all times herein mentioned, Respondent has main-tained its principal office and place of business at 950Phoenix Avenue in the City of Cranston, and State ofRhode Island (herein called the Cranston plant), and isnow and continuously has been engaged at said plant inthe manufacture, sale, and distribution of concrete.Respondent in the course and conduct of its businesscauses, and continuously has caused at all times hereinmentioned, large quantities of raw materials used by it inthemanufacture of concrete to be purchased and trans-ported in interstate commerce from and through variousStates of the United States other than the State of RhodeIsland.During calendar year 1975, Respondent, in the courseand conduct of its business, received materials valued inexcess of $50,000 directly from points located outside theState of Rhode Island.The aforesaid Respondent is and has been engaged incommerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 251, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, 121Brightridge Avenue, East Providence, Rhode Island (here-in referred to as Local 251), is a labor organization withinthe meaning of Section 2(5) of the Act.LOWELLGOERLICH,AdministrativeLaw Judge: Thecharge filed by Peter J. Ricci on August 4, 1975, was servedon the Respondent herein, Del Bonis Sand & Gravel Co.,on the same date. The complaint was issued on October 17,1975, in which it was charged that the Respondent on July25, 1975, discharged its employee, Peter J. Ricci, in viola-tion of Section 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended, herein referred to as the Act. Anamendment to the complaint was filed on February 5,iThe facts found herein are based on the record as a whole and theobservation of the witnesses The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings ofN L R B v Walton Manufacturing Company & Loganville PantsCo, 369 U S 404, 408 (1962) As to those witnesses testifying in contradic-tion to the findings herein, their testimony has been discredited, either ashaving been in conflict with the testimony of credible witnesses or becauseitwas in and of itself incredible and unworthy of belief All testimony hasbeen reviewed and weighed in the light of the entire record No testimonyhas been pretermitted225 NLRB No. 85 DEL BONIS SAND & GRAVEL CO.653III.THE UNFAIR LABOR PRACTICESA. The FactsFrank DelBonisis and at all materialtimesherein wasRespondent's president and the person who "see[s] that ev-erythingruns inorder." James Boyajian is and was thebusiness agent for Local 251. Peter John Ricci was em-ployed by the Respondent in May 1969 and worked as adriver of ready-mix and dump trucks until his discharge onJuly 25, 1975. Ricci was a member of Local 251.At all times mentioned herein the Respondent was a par-ty to a collective-bargaining agreement between Local 251and Rhode Island Road Builders Association, called theRhode Island Construction & Ready Mix Agreement,which, among other things, required union membership asa condition of employment. Citing the contract, Local 251,by letter dated July 7, 1975, advised the Respondent that itwas demanding that the Respondent comply with thecontract's vacation article and the time-and-one-half rateof pay for work performed on Sunday provision of thecontract. It also requested that the Respondent inform em-ployeeMichael Lipizzera of the union-security require-ments of the contract.Thereafter on July 18, 1975, the Respondent worked em-ployees Lipizzera and Earl Cooke on ready-mix trucks 2although it had refused to give Ricci, whose seniority wassenior to that of either Lipizzera or Cooke, an assignmentwhen he had phoned dispatcher Fisher on the morning ofJuly 18, 1975. Neither Lipizzera nor Cooke was a memberof Local 251.3On July 19, 1975, Ricci lodged a grievance with Local251 at the union hall in which he requested 1 day's paybecause Cooke, an employee with less seniority, worked afull day on July 18, 1975 At the same time Ricci was ap-pointed shop steward for the Respondent's plant by Boya-jian. Prior to that date there had been no steward. On July21, 1975, Boyajian mailed two letters to the Respondent,one informing the Respondent that Ricci had been ap-pointed steward and the other detailing Ricci's grievance.On July 22, 1975, President Del Bonis replied by letteralleging that Ricci's claim was "in error."On July 21, 1975, Ricci again phoned Fisher in regard towhether he should appear for work. Fisher's response wasnegative.Ricci observed the Respondent's premises andsaw Lipizzera and Cooke driving ready-mix trucks; Riccilodged another grievance with Local 251. On the same dateRicci informed Fisher that he had been appointed steward.On July 22, 1975, Ricci again phoned Fisher and wasassigned work. According to Ricci at about 4 o'clock DelBonis "ran out of the office with two letters in his hand"and said, among other things, "What are you f-ing guystrying to run my company. . . . You take these two lettersand tell Mr Boyajian to jam them in his mother f-inga-." Del Bonis denied that such incident occurred.Ricci worked again on July 23, 1975, at which time Paril-lo told him "if you don't rip up your claim for your eighthours, if you don't turn down your appointment as shopsteward, you would be fired. And on top of that you mighteven catch an f'ing beating."Parillo bore the title of sales manager. He described hisduties as follows, "I was supposed to help Frank [Del Bon-is] sell ready mix concrete and wash the yard and go on thejob, check the job and stuff like that." Parillo also acted asdispatcher when Fisher was absent which occurred duringFisher's vacations and regularly Saturdays. Ricci referredto Parillo as "the boss." Ricci described Parillo's duties inthese terms, "He would make the route out, and tell uswhere to go for the deliveries, and general things like that."Respondent does not contest the supervisory status of Par-illo and he is found to be a supervisor within themeaningof the Act.On the same date, July 23, 1975, Boyalian, after receiv-ing the letter from Del Bonis referred to above, phoned DelBonis.Boyajian advised DelBonisthat he "would have tofile for arbitration." Del Bonis' response was "drop dead."Del Bonis added that he would not "go to arbitration."The next day, July 24, 1975, Boyalian addresseda lettertoChandlerBeals,the attorney representing the RhodeIslandRoad Builders Association, in which he request-ed,inter aha,arbitration of Ricci's grievances and theRespondent's violation of the contract's union-securityclausesby its use of nonunion employees. A copy of theletter was mailed to the Respondent which was received byiton July 25, 1975. Boyajian requested arbitration becauseDel Bonis told him that he would not settle the grievanceby paying Ricci, that "he was not going to instruct hisemployees to get in the union and he was going to go non-union." 'On July 24, 1975, in response to his phone call, Ricci wasagain told by Fisher that there was no work. Ricci "wentby the plant" 45 minutes later and observed Lipizzera andCooke driving ready-mix trucks and Richie DiMucci driv-ing adump truck. These employees' seniority was not onlyjunior to Ricci's seniority but they also were not membersof Local 251. Ricci filed another grievance.On July 25, 1975, in response to a phone call around 7a.m., Fisher again informed Ricci that there was no work.At 10 a.m on the same day Ricci appeared at an arbitra-tion hearing involving the discharge of Frank Lewis, a re-spondent employee. Ricci was called as a witness by Boya-jian.Ricci testified that Lewis was discharged because theRespondent was "usingjunior men." Ricci also related thenumber of employees who had driven "because FrankLewis got fired" which he had recorded at the request ofBoyajian. At the hearing it was disclosed that the Respon-dent did not recognize Ricci as the union steward. Amongthose appearing at the hearing were Del Bonis and Fisher.At 1 p.m. on the same day Ricci appeared at the plantfor the purpose of picking up his paycheck. Panllo told himthat he could not give him his check but that he shouldreturn at 3 o'clock because Del Bonis wanted to speak tohim. Parillo observed, "I think I got bad news for you."Ricci met with Del Bonis at 3 p.m. Present also wereFisher and Parillo. According to Ricci, Del Bonis said,2Ready-mix truckdriver jobs were included under the coverage of thecontract3Del Bonis had indicated to Boyajian his intent to operate nonunionure to conform to the terms of the contractThe Respondent had been subjected to three strikes in 1975 for its fail- 654DECISIONSOF NATIONALLABOR RELATIONS BOARD".. for being a wise guy this morning you're fired fortestifying against the Company this morning. No f-ingunion is running my place; if you want your pay, you godown to the 251 building and get your pay per week. Mr.Boyalian will pay you every week."Del Bonis testified that he told Ricci that he was beingfired "[f]or abusing Mr. White." Del Bonis said, "I toldhim this particular person came in the office screaming. Igot it through Mr. Fisher that he abused this person and hecursed him, and he used bad language. And this was thestory I got. And when I got the story that was the lastchance he had with me." Del Bonis said that he had beeninformed of the White incident the "week that he [Ricci]got fired." 5Fisher's version of what occurred at Ricci's discharge ismore expansive than that of either Ricci or Del Bonis. Hetestified that Del Bonis, in firing Ricci, said: "because youstole, because you abused my trucks, because you abusedmy customers." On cross-examination Fisher said, "Mis-conduct, breaking of the machinery, abusive language tothe customers-I guess there was one other. I don't reallyrecall that. But f know he listed them and he held his fingerand he said `this is why you are being fired, for this reason,for this reason, for this reason, for this reason.' ""There was no hemming and hawing. He told him exact-ly why and the instances why." 6B. Conclusions and Reasons ThereforWhile in some respects the testimony of Ricci, Del Bon-is,and Fisher are suspect, the credited evidence in the rec-ord establishes without a doubt that the Respondent dis-charged Ricci because of his participation in protectedunion activities and that the "real motive" I of the Respon-dent was to discourage membership in a labor organizationin violation of Section 8(a)(3) of the Act.It is clear that the Respondent's reasons for Ricci's dis-charge advanced in this proceeding were afterthoughts andwere pretextual. Del Bonis' attitude toward Local 251 wasantagonisticHe expressed his intent to "go non-union";he worked nonunion employees with less seniority onRicci's job; he refused to accept Ricci as a steward; heopposed arbitration; and he rejected out of hand what ap-peared to be legitimate grievances.5According to Fisher the White incident occurred at the end of June orthe beginning of July He said that about 10 days later he reported it to DelBonis in thesewords "I told him that this Mr White had come in andcomplained vehemently about his conduct on the street, and that the guywas a police officer, and that he knew Mr Del Bonis and I wanted to tellhim before this Mr White happened to see him and tell him himselfThe guy came in and was very upset with Peter's language to the neighborsin that neighborhoodWhen Peter came back, he came in sort of like he wasa little crazy-that's the onlyway Ican put it, with his hands up in the airbegging the guy not to shoot him "Fisher is not credited as to what occurred at the time Ricci was dis-chargedHis testimony differing from that of Del Bonis presents no morethan afterthoughts for the purpose of diverting attention from the real rea-son for Ricci's dischargeMoreover,it is significant that Parillo who waspresent at Ricci's discharge,although called as a witnessby theRespondent,was not asked to give his version of what occurred7 "[T]he 'real motive' of the employer in an alleged 8(a)(3) violation isdecisive "N L R B v John Brown, et a!, d/b/a Brown Food Store, et a!,380U S 278, 287 (1965)His antagonism against the Union and his timing 8 ofRicci's discharge after his exercise of protected rights re-buts any conclusion that Ricci's discharge could be otherthan unlawfully motivated. Indeed, according to Del Bon-is,he fired Ricci based upon a stale report from his dis-patcher, Fisher, without a personal investigation. Nor didhe afford Ricci an opportunity to state his position. "Per-haps most damning is the fact that both [employees] weresummarily discharged after reports of their misconduct... without being given any opportunity to explain or givetheirversions... ."United States Rubber Company v.N. L. R. B.,384 F.2d 660, 662-663 (C.A. 5, 1967). Moreover,Del Bonis was an unbelievable witness. Ricci's dischargewas a consequence of Del Bonis' deep antagonism againstLocal 251.Hence it is found that the Respondent unlawfully dis-charged Ricci because he engaged in protected union activ-itieswhich included his giving testimony adverse to theRespondent at the arbitration proceedings, his pressinggrievances under the contract, and his acceptance of theoffice of union steward. "It is now well settled that dis-charging or otherwise discriminating against an employee,because of his processing employee complaints or griev-ances as a union steward, or his . . . assertion of a claim orrightpursuant to the terms of a collective-bargainingagreement, is in violation of both Section 8(a)(1) and (3) ofthe Act."StateMechanical Constructors, Inc,191NLRB393, 396 (1971).Accordingly, it is found that by Ricci's discharge theRespondent violated Section 8(a)(3) and (1) of the Act.It is also found that Parillo's threat of discharge relatedto Ricci on July 23, 1975, interfered with, restrained, andcoerced Ricci in the exercise of rights guaranteed by Sec-tion 7 of the Act and was in violation of Section 8(a)(1) ofthe ActCONCLUSIONS OF LAWILocal 251 is a labor organization within themeaningof Section 2(5) of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exer-cised herein.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed by Section 7 of theAct, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By unlawfully discharging Peter John Ricci on July25, 1975, the Respondent engaged in unfair labor practicesin violation of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6Ricci was fired on the afternoon of the day on which he gave testimonyadverse to the Respondent The White incident, which was cited by DelBonis as the incident which triggered Ricci's discharge,occurred in thelatter part of June or the beginning of July, almost a month before Ricci'sdischarge (Fisher's testimony) Although Fisher did not reportthe incidentto DelBonis until aroundJuly 15, DelBoms did not discharge Ricci untilabout 10 days later This delay, which casts doubts upon whether the Whiteincident was the real cause of Ricci's discharge, is not credibly explained inthe record DEL BONISSAND & GRAVEL CO.655THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended that itceaseand desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It havingbeen found that the Respondent unlawfully discharged Pe-ter John Ricci and thereby violated Section 8(a)(3) and (1)of the Act,it isrecommended that the Respondent remedysuch unlawful conduct. It is recommended in accordancewith Board policy 9 that the Respondent offer Peter JohnRicci immediate and full reinstatement to his former posi-tion or, if such position no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings he may have suffered as a result of thediscrimination against him by payment to him of a sum ofmoney equal to the amount he would have earned from thedate of his discriminatory discharge to the date of an offerof reinstatement, less net earnings during said period, to becomputed on a quarterly basis in themannerestablishedby the Board in FW.Woolworth Company,90 NLRB 289(1950), and including interest at the rate of 6 percent perannum in themannerset forth inIsis Plumbing & HeatingCo, 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER10Respondent, Del Bonis Sand & Gravel Co. of Cranston,Rhode Island, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Unlawfully discharging or threatening to dischargeemployees for filing or processing grievances under anylawful labor agreement between the Respondent and a bar-gaining representative withinthe meaningof Section 9(a)of the Act or for accepting an appointmentas a unionsteward.(b) In any other manner interfering with, restraining, orcoercing any employees in the exercise of the rights guar-anteed them by Section 7 of the National Labor RelationsAct toengage inself-organization, to bargain collectivelythrough a representative of their own choosing, to act to-gether for collective bargaining or other mutual aid or pro-tection, or to refrain from any and all these things.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer Peter John Ricci immediate and full reinstate-ment to his former position or, if such position no longerexists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, discharg-ing if necessary any employees hired to replace him, andmake him whole for any loss of pay that he may havesuffered by reason of the Respondent's discriminationagainst himin accordance with the recommendations setforth in the section of this Decision entitled "The Reme-dy—(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its Cranston, Rhode Island, plant copies ofthe attached notice marked "Appendix." II Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for Region 1, in writ-ing,within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.9 See The RushtonCompany,158 NLRB 1730, 1731 (1966)10 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes11 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties participated and of-fered evidence, the National Labor Relations Board hasfound that we unlawfully discharged Peter John Ricci be-cause he engaged in lawful protected union activities andhas ordered us to post this notice.WE WILL NOT discharge any of our employees for thesame reason we discharged Peter John Ricci.WE WILL offer Peter John Ricci his job or, if his jobno longer exists, a substantially equivalent job, dis-charging, if necessary, any employee hired to replacehim.WE WILL restore his seniority and other rights andprivileges and pay him the backpay he lost because wedischarged him.WE WILL NOT unlawfully threaten to discharge ouremployees for filing or processing grievances underour agreement with a union or for accepting an ap-pointment as a union steward. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce any employees in the exercise of therights guaranteed them by the Act.The Act gives all our employees these rights:To organize themselvesTo form,join,or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsWE WILL NOT do anything which interferes with theserights.All our employees are free to remain, or refrain frombecoming or remaining,members of a labor organization.DEL BONIS SAND& GRAVEL CO.